                             UNITED STATES DISTRICT COURT
                             NORTHERN DISTRICT OF INDIANA
                                  HAMMOND DIVISION

 JAMES ANDREW LOHNES,

                       Plaintiff,

                        v.                                      No. 2:19 CV 330

 MAGISTRATE JUDGE JOHN E.
 MARTIN,

                      Defendant.

                                    OPINION and ORDER

       James Andrew Lohnes, a prisoner without a lawyer, filed a motion to reconsider

this court’s screening and dismissal order. Because the motion was filed within 28 days of

dismissal, the court construes it pursuant to Federal Rule of Civil Procedure 59(e). See

Erickson v. Pardus, 551 U.S. 89, 94 (2007) and Banks v. Chicago Bd. of Educ., 750 F.3d 663, 666

(7th Cir. 2014). “Altering or amending a judgment under Rule 59(e) is permissible when

there is newly discovered evidence or there has been a manifest error of law or fact.”

Harrington v. City of Chicago, 433 F.3d 542, 546 (7th Cir. 2006). “But such motions are not

appropriately used to advance arguments or theories that could and should have been

made before the district court rendered a judgment, or to present evidence that was

available earlier.” Miller v. Safeco Ins. Co. of Am., 683 F.3d 805, 813 (7th Cir. 2012) (internal

quotation marks and citation omitted).

       Here, Lohnes has sued Magistrate Judge John E. Martin because he ruled against

him in a separate civil rights lawsuit, allegedly leaving him impoverished when he issued
a filing fee arrearage order in that case. (DE # 1 at 2.) See also Lohnes v. Martinez, 2:18-CV-

445-JTM-JEM, case filed November 19, 2018, DE # 12. 1 He asks that Judge Martin be

ordered to recuse himself from cause number 2:18-CV-445-JTM-JEM and that his inmate

account be restored to its original status. (DE # 1 at 2–3.)

       This court dismissed Lohnes’ complaint, noting that: (1) to the extent Lohnes is

seeking monetary damages against him, Judge Martin is entitled to absolute judicial

immunity; 2 and (2) requesting injunctive relief in the form of forced recusal and the

overturning of Judge Martin’s order in a separate pending lawsuit is frivolous. (See DE #

4 at 2 (citing Polzin v. Gage, 636 F.3d 834, 838 (7th Cir. 2011); Tolefree v. Cudahy, 49 F.3d

1243, 1243 (7th Cir. 1995)).) In his motion to reconsider, Lohnes argues that this case was

improperly dismissed because he “clearly stated . . . ‘petitioner was not treating the

complaint as a civil rights complaint under Title 42 U.S.C. section 1983’ although the

court clearly decided to do so.” (DE # 7 at 1.)

       The dismissal order did not address the statute or theory of law under which

Lohnes purportedly brought his complaint 3 because it was unnecessary for the court to




        1 Judge Martin found that Lohnes had paid neither the initial partial filing fee in
that case, nor 20% of the money deposited into his account for each month during
which he received $10 or more, even though his inmate ledgers showed he had the
funds to do so. (DE # 12.) As a result, Lohnes was ordered to pay 100% of his income
until the arrearage he owed of $96.91 was paid off. (Id. (citing Lucien v. DeTella, 141 F.3d
773, 776 (7th Cir. 1998)).)
       2   Lohnes has now confirmed that he is not seeking monetary damages. (DE # 7 at
2.)
       3 The complaint does not indicate what statute or theory of law it is based on;
rather, it simply states that “this complaint is not a civil rights complaint under Title 42
U.S.C. section 1983.” (DE # 1 at 3.)

                                               2
do so to resolve the case. Even presuming Lohnes intended to bring a Bivens action, the

result would be the same. See generally Bivens v. Six Unknown Named Agents of Fed. Bureau

of Narcotics, 403 U.S. 388 (1971). 4 “[T]he rules regarding judicial immunity do not

distinguish between lawsuits brought under Bivens and 42 U.S.C. § 1983.” Johnson v.

McCuskey, 72 F. App’x 475, 476 (7th Cir. 2003) (citing Antoine v. Byers & Anderson, Inc., 508

U.S. 429, 433 n.5 (1993)). And, as noted by the court in Johnson:

       Congress has since amended § 1983 to provide that injunctive relief shall not be
       granted in an action brought against a judicial officer for an act or omission taken
       in such officer’s judicial capacity unless a declaratory decree was violated or
       declaratory relief was unavailable. This amendment bars injunctive relief against
       both state and federal judges because federal courts incorporate § 1983 law into
       Bivens actions. Thus, the amendment to § 1983 limits the type of relief available to
       plaintiffs who sue judges to declaratory relief.

Johnson, 72 F. App’x at 477 (internal quotation marks, ellipsis, and citations omitted); see

also Bolin v. Story, 225 F.3d 1234, 1242 (11th Cir. 2000). Here, Lohnes is seeking injunctive

relief against a federal judge, which is not permitted. See Johnson, 72 F. App’x at 477

(affirming dismissal because plaintiff sought injunctive relief, rather than declaratory

relief in the “true and legal sense,” against a federal judge who ruled against him in a

separate civil rights lawsuit). Thus, it was not in error to dismiss this case as frivolous.

       For these reasons, the motion to reconsider (DE # 7) is DENIED.

                                           SO ORDERED.

       Date: January 16, 2020
                                            s/James T. Moody
                                           JUDGE JAMES T. MOODY
                                           UNITED STATES DISTRICT COURT


       4But see also Ziglar v. Abbasi, ––– U.S. ––––, 137 S.Ct. 1843, 198 L.Ed.2d 290 (2017)
(urging courts to exercise caution in extending Bivens remedy in new contexts).

                                              3
